Willson, Judge.
There is no complaint in the record to support the information. The information charges Frederick Juniper. There is a complaint in the record charging John Juniper, but none charging Frederick Juniper, with the offense charged in the information. This variance between the complaint and the information is fatal and requires the conviction to be set aside. (McDevro v. The State, 23 Tex. Ct. App., 429.) This defect is confessed by the Assistant Attorney General.
The judgment is reversed and the cause is remanded for such further proceedings as the State may see proper to pursue.

Reversed and remanded.